 
Exhibit 10

 
 
PLAN OF EXCHANGE
BY WHICH
CAPITAL RESOURCE FUNDING, INC.
(a North Carolina corporation)
SHALL ACQUIRE
DA LIAN XIN YANG HIGH-TECH
DEVELOPMENT CO. LTD.
(a corporation organized under the laws of the Peoples’ republic of China)
 
 
 
 
 
 


 
1

--------------------------------------------------------------------------------

 


I. RECITALS
1
 
 
1. The Parties to this Agreement:
1
(1.1) Capital Resource Funding, Inc.
1
(1.2) Da Lian Xin Yang High-tech Development Co. Ltd.
1
(1.3) David Koran
1
2. Capital of the Parties:
1
(2.1) The Capital of CFRU
1
(2.2) The Capital of Da Lian Xin Yang High-tech Development Co. Ltd. 1
 
 
 
3. Transaction Descriptive Summary:
1
 
 
4. SEC compliance.
2
 
 
5. North Carolina compliance.
2
 
 
6. Audited Financial Statements.
2
 
 
II. PLAN OF EXCHANGE
3
 
 
1. Conditions Precedent to Closing.
7
(1.1) Shareholder Approval.
7
(1.2) Board of Directors.
7
(1.3) Due Diligence Investigation.
7
(1.4) The rights of dissenting shareholders,
7
(1.5) All of the terms, covenants and conditions
7
(1.6) The representations and warranties
7
(1.7) Certification of David Koran...…
8
(1.8) Absence of CRFU Liabilities, Corporate Name Rights and Transaction Fees
9
(1.9) Delivery of Audited Financial Statements
9
   
2. Conditions Concurrent and Subsequent to Closing.
9
(2.1) Delivery of Registered Capital of Sun Group.
9
(2.2) Acquisition Share Issuance and Purchase of Common Stock and Option to
Subscribe and Purchase New Shares
9
(2.3) Resignation of David Koran and Appointment of Sun Group Nominee
10
   
3. Plan of Exchange
10
(3.1) Exchange and Reorganization:
10
(3.2) Delivery of Common Stock and Grant of Option:
10
(3.3) Issuance of Common Stock:
10
(3.4) Closing/Effective Date:
10
(3.5) Surviving Corporations
10
(3.6) Rights of Dissenting Shareholders:
10
(3.7) Service of Process and Address:
10
(3.8) Surviving Articles of Incorporation:
11
(3.9) Surviving By-Laws:
11
(3.10) Further Assurance, Good Faith and Fair Dealing:
11
(3.11) General Mutual Representations and Warranties.
11
(3.11.1) Organization and Qualification.
11
(3.11.2) Corporate Authority.
11
(3.11.3) Ownership of Assets and Property.
11
(3.11.4) Absence of Certain Changes or Events.
11
(3.11.5) Absence of Undisclosed Liabilities.
13
(3.11.6) Legal Compliance.
13
(3.11.7) Legal Proceedings.
13
(3.11.8) No Breach of Other Agreements.
13
(3.11.9) Capital Stock.
13
(3.11.10) SEC Reports, Liabilities and Taxes
13
(3.11.11) Brokers' or Finder's Fees.
14
(3.11) Miscellaneous Provisions
14
(3.11.1)
14
(3.11.2)
14
(3.11.3)
15
(3.11.4)
15
(3.11.5)
15
(3.11.6)
15
 
 
4. Termination.
15
 
 
5. Closing
15
 
 
6. Merger Clause
 
   
Signatures
17

 
 
2

--------------------------------------------------------------------------------

 
 
PLAN OF EXCHANGE
BY WHICH
CAPITAL RESOURCE FUNDING, INC.
(a North Carolina corporation)
SHALL ACQUIRE
DA LIAN XIN YANG HIGH-TECH DEVELOPMENT CO. LTD.
(a corporation organized under the laws of the Peoples' Republic of China)


ADJUSTMENTS: lead This Plan of Exchange (“Agreement” or “Plan of Exchange”) is
made and dated as of this 6th day of September, 2006, and is intended to
supersede all previous oral or written agreements, if any, between the parties,
with respect to its subject matter. Notwithstanding the foregoing, it is subject
to, and shall be interpreted together with the Letter of Intent, dated August
31, 2006 ("LOI"), and the Escrow Agreement, dated August 31, 2006 ("Escrow
Agreement"). This Agreement anticipates that extensive due diligence shall have
been performed by both parties. As stated in the Letter of Intent, all due
diligence shall have been completed by the Parties no later than September 6,
2006.
 
 
3

--------------------------------------------------------------------------------

 
 
I. RECITALS
 
1. The Parties to this Agreement:


(1.1) Capital Resource Funding, Inc. ("CRFU"), 2212 Lantern Way Circle
Cornelius, NC 28031 USA, a North Carolina corporation.
 
(1.2) Da Lian Xin Yang High-tech Development Co. Ltd. ("Sun Group"), 1 Hutan
Street, Zhongshan Dist., Da Lian, Peoples’ Republic of China a corporation
organized and existing under the laws of the Peoples' Republic of China.


(1.3) David Koran, President, Chief Executive Officer and controlling
shareholder of CRFU ("Mr. Koran").

 
2. The Capital of the Parties:


(2.1) The Capital of CRFU consists of 100,000,000 shares of common voting stock
of $.00000005 par value authorized, of which 12,347,971 shares are issued and
outstanding, and 100,000,000 shares of preferred stock of $.00000005 par value
authorized, of which no shares are issued and outstanding.


(2.2) The Capital of Sun Group consists of RMB 106,000,000 in registered capital
(US$1=RMB 8), which for the purposes of this Agreement, is referred to as
“common stock” or “capital stock”.


3. Transaction Descriptive Summary: CRFU and its directors and shareholders have
approved the acquisition of Sun Group and the shareholders of Sun Group (“Sun
Group Shareholders”) have consented to the acquisition of Sun Group by CRFU, a
publicly traded company. CRFU would acquire a 70% interest (RMB 74,200,000) in
Sun Group in exchange for the issuance of 30,000,000 new shares of CRFU to Sun
Group Shareholders. CRFU will also grant to Sun Group a two (2) year
non-transferable option to subscribe for and purchase 10,000,000 new shares of
CRFU stock in exchange for RMB 31,800,000. In addition, Sun Group and/or the Sun
Group Shareholders will acquire 9,500,000 freely transferable common shares of
CRFU from Mr. Koran for a payment by Sun Group and/or the Sun Group Shareholders
of an amount equal to $600,000, less related expenses. The distributions of
payments will be made by Sun Group to CRFU and Mr. Koran in accordance with the
Escrow Agreement. The above purchase and issuance will give Sun Group a
'controlling interest' in CRFU representing approximately 94% of the issued and
outstanding shares. The transaction will not immediately close but shall be
conditioned upon (1) the delivery into escrow of the 9,500,000 shares from Mr.
Koran, (2) the delivery into escrow of the 30,000,000 shares for the benefit of
Sun Group Shareholders, (3) grant to Sun Group of the two (2) year option for
the subscription and purchase of the additional 10,000,000 new shares for RMB
31,800,000 (4) the absence of material liabilities in CRFU as defined by the
Generally Accepted Accounting Principles, and (5) the delivery into escrow the
copies of restricted and non-transferable stock certificates pursuant to the
lock-up agreement, including 250,000 shares belonging to Mr. Koran, 200,000
shares belonging to Laura Koran and 200,000 shares belonging to Richard Koran,
prior to Closing. The parties intend that the transactions qualify and meet the
Internal Revenue Code requirements for a tax free reorganization, in which there
is no corporate gain or loss recognized by the parties, with reference to
Internal Revenue Code (IRC) sections 354 and 368.
 
 
4

--------------------------------------------------------------------------------

 


4. SEC compliance. CRFU shall cause the filing with the Commission of a Current
Report on Form 8-K, within four business days of the date hereof, reporting the
execution of this Agreement, and, after the closing, the filing and mailing to
its shareholders of an Information Statement on Schedule 14F-1 pursuant to Rule
14f-1 under the Securities Exchange Act of 1934, as amended, which is required
to be filed and mailed ten days before a change in the majority of the Board of
Directors of CRFU other than at a shareholders’ meeting. The parties contemplate
that any change in the majority of the Board of Directors will occur after the
closing.


5. North Carolina compliance. Articles of Exchange are required to be filed by
North Carolina law as the last act to make the acquisition final and effective
under North Carolina law.


6. Audited Financial Statements. Certain filings under the Securities Exchange
Act of 1934, such as a Current Report on Form 8-K, require audited financial
statements of Sun Group to be filed with the SEC within 71 days of the initial
Form 8-K filing with respect to this transaction. In connection with CRFU’s
filing of a Current Report on Form 8-K/A within 71 days after the closing, as it
relates to this transaction, audited financial statements of Sun Group will be
filed with the SEC in accordance with Form 8-K. Sun Group has agreed to provide
audited financial statements prepared in conformity with U.S. GAAP to CRFU
within 71 days upon signing this Plan of Exchange.






The Remainder of this Page is Intentionally left Blank






 
5

--------------------------------------------------------------------------------

 
 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:


(1.1) Shareholder Approval. Each corporate party shall have secured shareholder
approval for this transaction, if required, in accordance with the laws of its
place of incorporation and its constituent documents.


(1.2) Board of Directors. The Boards of Directors of each corporate party shall
have approved the transaction and this Agreement, in accordance with the laws of
its place of incorporation and its constituent documents.


(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall have expired on September 6, 2006. The Closing Date shall be three days
after the satisfaction or waiver of all of the conditions precedent to closing
set forth in this Plan of Exchange, unless extended to a later date by mutual
agreement of the parties.


(1.4) The rights of dissenting shareholders, if any, of each party shall have
been satisfied or will be satisfied within a reasonable time and the Board of
Directors of each party shall have determined to proceed with the Plan of
exchange.


(1.5) All of the terms, covenants and conditions of the Plan of exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing;


(1.6) The representations and warranties of the parties, contained in the Plan
of exchange, as herein contemplated, except as amended, altered or waived by the
parties in writing, shall be true and correct in all material respects at the
Closing Date with the same force and effect as if such representations and
warranties are made at and as of such time; and each party shall provide the
other with a certificate, certified either individually or by an officer, dated
the Closing Date, to the effect, that all conditions precedent have been met,
and that all representations and warranties of such party are true and correct
as of that date. The form and substance of each party's certification shall be
in form reasonably satisfactory to the other. In addition, it shall be a
condition precedent to Sun Group’s obligation to consummate the closing that a
certificate of good standing on CRFU shall have been delivered to it from the
Secretary of State of North Carolina.
 
 
6

--------------------------------------------------------------------------------

 
 

(1.7)  
Certification of Mr. Koran and CRFU. It shall be a condition precedent to the
obligation of Sun Group and the Sun Group Shareholders to consummate the
transactions contemplated herein that a certification of Mr. Koran, signed in
his individual capacity, and substantially similar to the following form be
delivered to Sun Group on the date of execution:




(i)  
CRFU is a corporation duly organized and validly existing under the laws of the
State of North Carolina and has all requisite corporate power to own, operate
and lease its properties and assets and to carry on its business.

(ii)  
The authorized capitalization and the number of issued and outstanding capital
shares of CRFU are accurately and completely set forth in the Plan of Exchange.

(iii)  
The issued and outstanding shares of CRFU (including 30,000,000 new investment
shares of Common Stock of CRFU to be issued to the Sun Group Shareholders
pursuant to Regulation S) have been duly authorized and validly issued and are
fully paid and non-assessable.

(iv)  
Mr. Koran has the full right, power and authority to sell, transfer and deliver
the 9,500,000 shares of Common Stock of CRFU to the Sun Group Shareholders for
the total purchase price of $600,000, and CRFU has the full right, power and
authority to sell, transfer and deliver the 30,000,000 new investment shares of
Common Stock of CRFU to the Sun Group Shareholders, and, upon delivery of the
certificates representing such shares as contemplated in the Plan of Exchange,
will transfer to the Sun Group Shareholders good, valid and marketable title
thereto, free and clear of all liens.

(v)  
CRFU has taken all steps in connection with the Plan of Exchange and the
issuance of the 30,000,000 new investment shares of Common Stock of CRFU to the
Sun Group Shareholders pursuant to Regulation S, which are necessary to comply
in all material respects with the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as well as the rules and regulations
promulgated pursuant thereto.

(vi)  
Mr. Koran and CRFU has granted to Sun Group the two (2) year option for the
subscription and purchase of 10,000,000 new shares of CRFU stock at the price of
RMB 31,800,000.

(vii)  
CRFU has no material liabilities as such term are defined by U.S. Generally
Accepted Accounting Principles. 

                        (vii)
CRFU and Mr. Koran confirm that Mr. Koran shall retain 500,000 shares of CRFU as
an investment, of which 250,000 shall be restricted and non-transferable
pursuant to the lock-up agreement, for twelve months after the Closing. In
addition, Laura Koran and Richard Koran also agree, pursuant to the lock-up
agreement, that their 200,000 restricted and non-transferable shares of CRFU,
respectively, shall be locked-up and non-transferable for a period of twelve
months after Closing.

 
(1.8) Absence of CRFU Liabilities, Corporate Name Rights and Transaction Fees.
CRFU shall have no material liabilities as such term is defined by U.S.
Generally Accepted Accounting Principles and counsel to CRFU shall deliver to
Sun Group a comfort letter with respect to the absence of said liabilities prior
to closing. Pursuant to the LOI, Mr. Koran will retain the right to future use
of Capital Resource Funding, Inc. only if the new management changes CRFU's
corporate name. All expenses to prepare and file documents connected to the Plan
of Exchange will be paid by Sun Group. The quarterly accounting review fees will
also be paid by Sun Group after Closing.


(1.9) Delivery of Audited Financial Statements. Sun Group shall have delivered
to CRFU audited financial statements and an audit report thereon for the year
ended December 31, 2005 and unaudited financial statements for the quarter ended
August 31, 2006, any required audits shall be prepared by a PCAOB member audit
firm in accordance with U.S. GAAP at Sun Group’s expense.
 
2. Conditions Concurrent and Subsequent to Closing.


(2.1) Delivery of Registered Capital of Sun Group. Immediately upon or within 30
days from the date of this Agreement, CRFU shall acquire 70% of the beneficial
interest of Da Lian Xin Yang High-tech Development Co. Ltd.
 
 
7

--------------------------------------------------------------------------------

 


(2.2) Acquisition Share Issuance and Purchase of Common Stock and Option to
Subscribe and Purchase New Shares. Immediately upon the Closing, Mr. Koran shall
deliver his 9,500,000 shares of Common Stock of CRFU to the Sun Group
Shareholders in exchange for total payments of $600,000 in cash, less related
expenses. In addition, CRFU shall issue 30,000,000 new investment shares of
Common Stock of CRFU to the Sun Group Shareholders in exchange for a 70%
interest in Sun Group, and, as a result, the then outstanding shares shall be as
follows:
 
CRFU Shares Issued and Outstanding
   
12,347,971
 
Of which, shares purchased from Mr. Koran
   
9,500,000
 
Acquisition Share Issuance
   
30,000,000
 
Resulting Total
   
42,347,971
 
Of which, shares controlled by Sun Group
   
39,500,000
 



CRFU shall grant to Sun Group a two (2) year non-transferable option to
subscribe for and purchase 10,000,000 new shares of CRFU stock in exchange for
RMB 31,800,000.


 (2.3) Resignation of David Koran and Appointment of Sun Group Nominee. On or
immediately after the Closing, Koran shall resign from the positions of director
and officer of CRFU and a nominee of Sun Group shall be appointed to the Board
of Directors of CRFU to fill the vacancy created by Koran's resignation. Said
appointment will occur within 10 days of the closing after proper notice has
been given pursuant to Rule 14f-1 under the Securities Exchange Act of 1934, as
amended. Upon resignation, Koran shall deliver to Greentree Financial Group,
Inc. a signed letter regarding and confirming his resignation to the positions
of director and officer of CRFU.
 
3. Plan of Exchange


(3.1) Exchange and Reorganization: CRFU and Sun Group shall be hereby
reorganized, such that CRFU shall acquire a 70% interest in Sun Group, and Sun
Group shall become a 70% owned subsidiary of CRFU.


(3.2) Delivery of Common Stock and Grant of Option: Upon signing this Plan of
Exchange, Mr. Koran shall deliver the 9,500,000 shares of Common Stock of CRFU
to or for the Sun Group Shareholders. In addition, Mr. Koran and CRFU shall
granted to Sun Group a two (2) year option for the subscription and purchase of
10,000,000 new shares of CRFU stock at the price of RMB 31,800,000.


(3.3) Issuance of Common Stock: Within 60 days upon the effective date of the
Plan, CRFU shall issue 30,000,000 new investment shares of Common Stock of CRFU
to or for the Sun Group Shareholders.


(3.4) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Law. Closing shall
occur when all conditions of closing have been met or are waived by the parties.
The parties anticipate the filing of a Schedule 14F-1 Information Statement at
least ten days prior to any change in majority of the Board of Directors of
CRFU. The Parties expect to make such filing after the Closing.
 
 
8

--------------------------------------------------------------------------------

 


(3.5) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.6) Rights of Dissenting Shareholders: Each Party is the entity responsible
for the rights of its own dissenting shareholders, if any.


(3.7) Service of Process and Address: Each corporation shall continue to be
amenable to service of process in its own jurisdiction, exactly as before this
acquisition. The address of CRFU is 2212 Lantern Way Circle Cornelius, NC
28031 USA. The address of Sun Group is 1 Hutan Street, Zhongshan Dist., Da Lian,
Peoples’ Republic of China.


(3.8) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.


(3.9) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.


(3.10) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Company shall and will execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both companies covenant expressly hereby to deal fairly and in good
faith with each other and each others shareholders. In furtherance of the
parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the parties agree
that each party shall bear its own costs of dispute resolution and shall not
recover such costs from any other party.


(3.11) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties are that each party has made
appropriate full disclosure to the others, that no material information has been
withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided, and they speak and shall be true immediately before Closing.
 
(3.11.1) Organization and Qualification. Each Corporation is duly organized and
in good standing (where applicable as a matter of law), and is duly qualified to
conduct any business it may be conducting, as required by law or local
ordinance.
(3.11.2) Corporate Authority. Each Corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.
(3.11.3) Ownership of Assets and Property. Each Corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.
 
 
9

--------------------------------------------------------------------------------

 
 
(3.11.4) Absence of Certain Changes or Events. Each Corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable. Specifically, and without limitation:



   
 (3.11.4-a) The business of each Corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;




 
(3.11.4-b) Except as set forth in this Plan of Exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not comply with any clause
or condition set forth in this Plan of Exchange, LOI or Escrow Agreement;




   
 (3.11.4-c) Except for the issuance of shares set forth in this Plan of
Exchange, neither Corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;




   
 (3.11.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;

 
 
10

--------------------------------------------------------------------------------

 
 

   
 (3.11.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;

   
 (3.11.4-f) Neither party shall make any investment of a capital nature either
by purchase of stock or securities, contributions to capital, property transfers
or otherwise, or by the purchase of any property or assets of any other
individual, firm or corporation.

(3.11.5) Absence of Undisclosed Liabilities. Each Corporation has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.
(3.11.6) Legal Compliance. Each Corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.
(3.11.7) Legal Proceedings. Each Corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.
(3.11.8) No Breach of Other Agreements. This Agreement, and the faithful
performance of this Agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.
(3.11.9) Capital Stock. The issued and outstanding shares and all shares of
capital stock of each Corporation is as detailed herein, that all such shares
and options are in fact issued and outstanding, duly and validly issued, were
issued as and are fully paid and non-assessable shares, and that, other than as
represented in writing, there are no other securities, options, warrants or
rights outstanding, to acquire further shares of such
Corporation.                
       (3.11.10) SEC Reports, Liabilities and Taxes.(i) CRFU has filed all
required registration statements, prospectuses, reports, schedules, forms,
statements and other documents required to be filed by it with the SEC since the
date of its registration under the Securities Act of 1933, as amended
(collectively, including all exhibits thereto, the "CRFU SEC Reports"). None of
the CRFU SEC Reports, as of their respective dates, contained any untrue
statements of material fact or failed to contain any statements which were
necessary to make the statements made therein, in light of the circumstances,
not misleading. All of the CRFU SEC Reports, as of their respective dates (and
as of the date of any amendment to the respective CRFU SEC Reports), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder.


(ii) Except as disclosed in the CRFU SEC Reports filed prior to the date hereof,
CRFU has not incurred any liabilities or obligations (whether or not accrued,
contingent or otherwise) that are of a nature that would be required to be
disclosed on a balance sheet of CRFU or the footnotes thereto prepared in
conformity with GAAP, other than (A) liabilities incurred in the ordinary course
of business or (B) liabilities that would not, in the aggregate, reasonably be
expected to have a material adverse effect on CRFU.
 
 
11

--------------------------------------------------------------------------------

 


(iii) Except as disclosed in the CRFU SEC Reports filed prior to the date
hereof, CRFU (i) has prepared in good faith and duly and timely filed (taking
into account any extension of time within which to file) all material tax
returns required to be filed by any of them and all such filed tax returns are
complete and accurate in all material respects; (ii) have paid all taxes that
are shown as due and payable on such filed tax returns or that CRFU is obligated
to pay without the filing of a tax return; (iii) have paid all other assessments
received to date in respect of taxes other than those being contested in good
faith for which provision has been made in accordance with GAAP on the most
recent balance sheet included in CRFU’s financial statements; (iv) have withheld
from amounts owing to any employee, creditor or other person all taxes required
by law to be withheld and have paid over to the proper governmental authority in
a timely manner all such withheld amounts to the extent due and payable; and (v)
have not waived any applicable statute of limitations with respect to United
States federal or state income or franchise taxes and have not otherwise agreed
to any extension of time with respect to a United States federal or state income
or franchise tax assessment or deficiency.

(3.11. 11) Brokers' or Finder's Fees. Each Corporation is not aware of any
claims for brokers' fees, or finders' fees, or other commissions or fees, by any
person not disclosed to the other, which would become, if valid, an obligation
of either company.


(3.12) Miscellaneous Provisions
 
(3.12.1) . Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto. The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party will return all confidential
information furnished in confidence to the other. In addition, all parties shall
consult with each other concerning the timing and content of any press release
or news release to be issued by any of them.
(3.12.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.
(3.12.3) The Parties to this Agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association. As a further incentive to avoid disputes, each party shall bear its
own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur.
(3.12.4) If any provision of this Agreement or the application thereof to any
person or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.
(3.12.5) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.
(3.12.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this Agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. The Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina.
 
 
12

--------------------------------------------------------------------------------

 


4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, (i) by mutual consent, (ii) by either party during the
due diligence phase, (iii) by either party, in the event that the transaction
represented by the anticipated Plan of exchange has not been implemented and
approved by the proper governmental authorities 60 days from the date of this
Agreement, (iv) if payments scheduled in the Escrow Agreement are not received
when due or (v) by either party in the event that a condition of closing is not
met by September 6, 2006. In the event that termination of the Plan of exchange
by either or both, as provided above, the Plan of exchange shall forthwith
become void and there shall be no liability on the part of either party or their
respective officers and directors.


5.  Closing. The parties hereto contemplate that the closing of this Plan of
Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived. The closing deliveries will be made pursuant
to this Agreement and the LOI and the Escrow Agreement. Upon signing this Plan
of Exchange, the certificate of the 9,500,000 shares of Common Stock of CRFU
from Mr. Koran will be delivered (along with the Option to subscribe and
purchase 10,000,000 shares) to Sun Group for distribution to the Sun Group
Shareholders and Mr. Koran shall be paid by Sun Group and/or the Sun Group
Shareholders an amount aggregately equal to $600,000, less related expenses. In
addition, within 60 days of signing the Plan of Exchange, CRFU shall issue
30,000,000 new investment shares of Common Stock of CRFU pursuant to Regulation
S under the Securities Act of 1933, as amended, to the Sun Group shareholders
for a 70% interest in Sun Group. The parties acknowledge that the Escrow
Agreement has a default provision that governs the rights of the parties in the
event that certain performances are not made on a timely basis and they
expressly accept the terms thereof.


6. Merger Clause. This Plan of Exchange, together with the LOI and Escrow
Agreement, constitute the entire agreement of the parties hereto with respect to
the subject matter hereof, and such documents supercede all prior understandings
or agreements between the parties hereto, whether oral or written, with respect
to the subject matter hereof, all of which are hereby superceded, merged and
rendered null and void.








The Remainder of this Page is Intentionally left Blank
 
 
 
13

--------------------------------------------------------------------------------

 


The parties hereto, intending to be bound, hereby sign this Plan of Exchange
below as of the date first written above.




CAPITAL RESOURCE FUNDING, INC. ("CRFU")     DAVID KORAN




By: ___________________________                                
________________________
Name: David Koran,                                                             
(Individually)
Title: Chief Executive Officer                               Majority
Shareholder
                                                                                           
 / Selling Shareholder      


DA LIAN XIN YANG HIGH-TECH DEVELOPMENT CO. LTD. ("SUN GROUP")




By: ___________________________
Name: Wang, Bin
Title: President

 
 
14

--------------------------------------------------------------------------------

 